Citation Nr: 0815183	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected hearing loss in the right ear.

(The veteran's claim for entitlement to an evaluation in 
excess of 10 percent for lumbar muscle strain, with history 
of low back pain with narrowing of the L5-S1 intervertebral 
disc space and osteophyte, prior to November 25, 1998, and 
entitlement to an evaluation in excess of 20 percent for 
lumbar muscle strain, with history of low back pain with 
narrowing of the L5-S1 intervertebral disc space and 
osteophyte, prior to September 26, 2003, will be the subject 
of a separate decision).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran's hearing loss is manifested by level I 
hearing in his right ear and is noncompensable.  

2.  The veteran's service-connected right ear hearing loss 
disability has not been shown to produce an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization sufficient to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

A compensable evaluation for service-connected hearing loss 
in the right ear is not warranted.  38 U.S.C.A. §§ 1155, 
1160, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321, 3.383, 4.85, 4.86 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran originally sought entitlement to service 
connection for a bilateral hearing loss disability in 1985; 
his claim was denied in August 1986.  He reopened his claim 
in January 1988.  He was eventually granted service 
connection for hearing loss of the right ear by a Board 
decision dated in July 1991.  The Board also held that new 
and material evidence had not been received to reopen a claim 
for service connection for hearing loss in the left ear.

The RO issued a rating decision in December 1991.  The 
veteran was assigned a noncompensable disability evaluation 
for his hearing loss in the right ear.  

The veteran attempted to establish service connection for 
hearing loss in the left ear but it was again denied by the 
Board in April 1996.  He was last denied a compensable 
disability evaluation for his right ear hearing loss in 
February 1999.

The veteran submitted his current claim for a compensable 
disability evaluation in September 2003.  He included a copy 
of an undated outpatient audiogram, in chart form, that was 
dated June 30, 2003.  VA outpatient records reflect that the 
veteran was evaluated in the audiology clinic at the VA 
medical center (VAMC) in Biloxi, Mississippi, in July, August 
and September 2003, respectively.  An entry from July 2003 
said the veteran was seen in June 2003, and tested, for the 
first time since 1992.  He was found to be a candidate for 
hearing aids.  He was issued bilateral hearing aids in August 
2003.  An entry from September 2003 noted that the veteran 
reported that he had significant improvement with his hearing 
aids.

As noted above, the veteran submitted an audiological 
evaluation  dated in June 2003 that he stated was conducted 
by VA.  Audiological findings were included in the 
evaluation; however, the results were uninterpreted.  The 
Board may not interpret graphical representation of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  More importantly, there is no indication of the use 
of Maryland CNC or that the person conducting the test was a 
state licensed audiologist.  38 C.F.R. § 4.85(a).  
Consequently, the Board is unable to consider these 
examination results in its decision.

The veteran was afforded a VA audiology examination October 
2003.  The veteran complained of bilateral hearing loss that 
was worse in his right ear.  He said that he needed to have 
the television loud and people had to speak loud for him to 
hear them when he was not wearing his hearing aids.  The 
veteran said that his hearing loss caused him to have 
headaches in regard to how it affected his daily life.  He 
was not employed.  The results of audiometric testing was as 
follows



HERTZ



1000
2000
3000
4000
RIGHT
15
30
35
40
LEFT
20
30
50
45

The average decibel losses were 30 in the right ear and 37 in 
the left ear.  The veteran had a speech discrimination score 
of 96 percent for each ear.  

The veteran's claim was denied in January 2004.  He submitted 
his notice of disagreement in February 2004.  He said his 
hearing loss was getting worse.  He asked that he be afforded 
a VA examination at the VAMC in Jackson.

The veteran was issued a statement of the case (SOC) in July 
2004.  He perfected his appeal in July 2004.  He said that he 
wanted a greater percentage for his right ear hearing loss.  
He said he had undergone examination at the VAMC in Jackson 
and this proved his claim and that he had provided sufficient 
evidence to support his claim.  He said that his hearing had 
deteriorated to the point he could not hear other cars when 
he was driving or hear other people in the same room.  The 
veteran said that his hearing aids had not increased his 
hearing at all.  

The veteran had a separate appeal for an increased evaluation 
for a back disability that was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  There was 
little development of the issue on appeal from the time he 
perfected his appeal in July 2004 until a VA examination in 
May 2007.  The veteran was issued a supplemental statement of 
the case (SSOC) in May 2006.

Associated with the claims folder were VA treatment records 
for the period from September 2003 to May 2007.  The records 
do not reflect any evaluation of his hearing loss in a 
clinical setting after September 2003.  Moreover, none of the 
many entries note any complaints involving his hearing loss 
such as it getting worse or how it affected his life, caused 
him problems, or anything similar.  

The veteran was afforded a VA audiology examination in May 
2007.  He reported on his past history of how he incurred his 
hearing loss in service.  The results of audiometric testing 
was as follows



HERTZ



1000
2000
3000
4000
RIGHT
20
40
45
45
LEFT
15
35
45
45

The average decibel losses were 38 in the right ear and 35 in 
the left ear.  The veteran had a speech discrimination score 
of 96 percent for the right ear and 86 percent for the left 
ear.

The veteran was issued a supplemental statement of the case 
(SSOC) in June 2007.  He was informed that his claim for a 
compensable disability evaluation for his service-connected 
right ear hearing loss remained denied.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

If the evidence of record supports it, staged evaluations may 
also be assigned for different periods over the course of the 
pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric Level I for essentially 
normal acuity, through numeric Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

As noted above, the veteran is service-connected for hearing 
loss in only one ear.  Prior to the veteran's claim in 
September 2003, this circumstance was evaluated under the 
paired organ exception.  Where there is total deafness in one 
ear that is service-connected, and total deafness in the 
nonservice-connected ear, the veteran shall be paid a rate of 
compensation as if the combination of the two disabilities 
were the result of service-connected disability.  See 
38 U.S.C.A. § 1160(a)(3) (West 1991); 38 C.F.R. § 3.383(a) 
(2002); VAOPGCPREC 32-97.  

The Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
section 103, amended 38 U.S.C.A. §1160(a)(3) in December 
2002, by deleting the requirement for total deafness in the 
service-connected ear and inserting deafness compensable to a 
degree of 10 percent or more.  The amendment also deleted the 
words total deafness for the nonservice-connected ear and 
inserted the word deafness.  See 38 U.S.C.A. 
§ 1160(a)(3)(West Supp. 2007).

VA promulgated a change to 38 C.F.R. § 3.383(a)(3) to 
implement the statutory change in August 2004.  The effective 
date of the change is December 6, 2002.  See 69 Fed. Reg. 
48,148-48,150 (Aug. 9, 2004).  The rule change noted that the 
term deafness was not defined.  Accordingly, VA established 
that in order to apply the paired organ exception, there must 
be a service-connected hearing impairment in one ear to a 
degree of 10 percent or more.  As to the nonservice-connected 
ear, VA determined that there must be hearing loss, as 
defined by 38 C.F.R. § 3.385, to constitute a hearing 
impairment as contemplated by the statute.  The result of the 
amendment is that a veteran must have a service-connected 
hearing impairment of 10 percent or more, and a hearing 
impairment in the nonservice-connected ear that meets the 
criteria at 38 C.F.R. § 3.385 before both ears may be 
considered in deriving the level of disability.  If the 
hearing loss of the service-connected ear is rated at less 
than 10 percent, then the hearing loss of the nonservice-
connected ear is still considered to be Level I, no matter 
the level of hearing impairment.  See 69 Fed. Reg. 48,149-
48,150; 38 C.F.R. § 4.85(f) (2007).

The statutory change was made prior to the veteran's current 
claim in September 2003.  The implementing regulation was 
issued after the claim was received; however, the regulatory 
change was not substantive in nature.  

A review of the October 2003 audiometric study, and using the 
speech discrimination scores from the audiogram, correlates 
to Level I hearing in the right ear.  See 38 C.F.R. § 4.85, 
Table VI (2007).  The right ear is also noncompensable.  See 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2007).  
The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The veteran's left ear hearing loss does meet the 
requirements for a hearing loss disability under 38 C.F.R. 
§ 3.385.  However, as the veteran does not have at least a 10 
percent disability for his service-connected right ear, 
consideration of the level of hearing loss in the left ear is 
not allowed.  See 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. 
§ 3.383(a)(3).  

The same is true in reviewing the audiometric study from May 
2007.  The veteran has a Level I hearing loss in the right 
ear based on his average decibel loss and speech 
discrimination score, which is noncompensable.  The testing 
results for his left ear cannot be used in determining the 
level of disability.  

The Board has also considered the provisions under 38 C.F.R. 
§ 4.86 (2007) for exceptional patterns of hearing impairment.  
However, the veteran does not have puretone threshold of 55 
decibels, as reflected by either the October 2003 or May 2007 
VA examinations, at the designated frequencies such as to 
require application of 38 C.F.R. § 4.86(a).  Further, neither 
the October 2003 nor the May 2007 audiograms demonstrate the 
requisite 30-decibel loss at 1,000 Hertz and 70 decibel or 
more loss at 2,000 Hertz to warrant consideration of 
38 C.F.R. § 4.86(b). 

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2007).  The veteran has not presented 
any evidence, other than his several statements, that his 
particular service-connected hearing loss disability of the 
right ear results in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
The veteran has not been employed at any time during the 
pendency of this appeal and he has not alleged or provided 
evidence that his hearing loss disability has interfered with 
any effort to find employment.  

The objective evidence of record demonstrated a significant 
improvement in the veteran's hearing with his hearing aids in 
September 2003.  There is no evidence of treatment for his 
hearing loss since that time, to include maintenance on the 
hearing aids or replacements.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the October 2003 examiner noted that the only 
effect on the veteran's daily life was his complaint of 
headaches.  As previously stated, the veteran was not 
employed at that time so there was no impact on his 
occupational functioning.  The May 2007 examiner did not 
record any complaints by the veteran of how his hearing loss 
affected him.  Thus, the October 2003 examination report did 
include information concerning how the veteran's hearing loss 
affects his daily functioning while the May 2007 examination 
report did not.  However, the veteran has not alleged any 
prejudice caused by a deficiency in the examination.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's 
hearing loss of the right ear.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The veteran's claim was received in September 2003.  The RO 
wrote to him in October 2003.  The veteran was apprised of 
the evidence needed to substantiate his claim for an 
increased evaluation, namely that his hearing loss had 
increased in severity.  He was informed of a number of 
possible sources and types of evidence that would be of 
benefit in substantiating his claim.  He was also informed of 
the evidence that VA would obtain, and of the evidence that 
he should submit or request VA's assistance in obtaining.  
Finally, the veteran was asked to submit any evidence of 
treatment that he had.  

The RO wrote to the veteran in November 2003.  He was 
informed that he had until October 2004 to submit the 
evidence referenced in the RO's letter of October 2003.

The veteran responded in November 2003.  He said he had 
nothing further to submit and that all evidence had been sent 
to the RO.  He asked that all of his medical records from 
VAMC Jackson be included in the claims folder in support of 
his claim.

The RO denied the veteran's claim in January 2004.  The 
veteran submitted his notice of disagreement in February 
2004.  He contended his disability was worse.  He also asked 
that he be provided with a SOC.  

The SOC was issued in July 2004.  The veteran perfected his 
appeal that same month.  He again argued that he deserved a 
higher disability evaluation.  He noted he had been examined 
and felt that the examination supported his claim.  He 
provided information regarding how his disability affected 
him.  

The veteran was provided the notice required by Dingess in 
March 2006.  He did not respond to that letter.  He was 
issued a SSOC in May 2006.

The veteran was afforded a VA examination in May 2007.  His 
claim was re-adjudicated and a SSOC issued in June 2007.  

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the Court noted that some 
increased evaluation claims would require more specific 
notice than others.  The Court acknowledged that some cases 
would only require notice for the veteran to show how their 
disability had gotten worse, and other cases would require 
information on exactly how the disability had gotten worse, 
and how it affected the veteran's employment and daily life.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The veteran had 
actual knowledge in this case.  He was able to tell his 
examiners how his disabilities affected him in his daily 
activities.  He has also submitted similar statements to the 
RO.  Moreover, the veteran has not been prohibited from 
meaningful participation in the adjudication of his claim 
such that it affects the essential fairness of the 
adjudication.  He submitted his notice of disagreement and 
substantive appeal wherein he expressed his disagreement with 
how his disability had been evaluated and why he deserved an 
increased evaluation.  See Sanders, 487 F.3d. at 889.  In 
addition, based on the notices provided to him during the 
course of the claim, including the statement of the case, 
which provided notice of the criteria for a higher rating, a 
reasonable person would be expected to understand what 
criteria need to be met to receive an increased rating.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
VA examination reports from October 2003 and May 2007.  VA 
treatment records for the period from August 2000 to May 2007 
where associated with the claims folder.  The veteran did not 
identify any additional records to be obtained that were 
pertinent to his claim.  He did not choose to have a hearing 
in this case.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran was afforded VA examinations to assess 
his current level of disability.  He has not identified any 
other pertinent evidence, not already of record, which would 
be needed to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable evaluation for service-connected 
right ear hearing loss is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


